Title: To Thomas Jefferson from John Hemings, 11 December 1821
From: Hemings, John
To: Jefferson, Thomas


Sir
Dec tusday 11th 21
Plese to examon the boy befor he Leves hear that he starts right he must Carey the same mules a collar fore each and one Pair of tuge harnes all the rest of the things is at Poplar forest I shul be ready to Leave Poplar forest on the 18th ate any rate I shud wish the boy to gite to Popla forest on the 17th early a noughf fore an early starte the next day puting the architrave on the skey Light has made all the in Provement amagenible I have finish the roome all to a Little of the ser base which I shal geit Done in 2 days mour the boys is Dressing the shingels and the othar jobs be four me.Sir I am your servantJohn Hemings